United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Columbus, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-875
Issued: January 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 23, 2011 appellant, through counsel, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs (OWCP) dated January 12, 2011
denying wage-loss compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he is entitled to wage-loss compensation
beginning March 27, 2010 and continuing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 21, 2010 appellant, then a 37-year-old mail handler, filed a traumatic injury
claim alleging that on that date he strained his left upper leg and thigh when the anti-fatigue mat
he was standing on slipped out from under him. OWCP accepted the claim for left hip and groin
strains.
On April 12, 2010 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period March 27 to April 12, 2010.
On April 15 and 19, 2010 OWCP received medical evidence from Dr. Richard E.
Gibbons, a treating physician,2 and Dr. Paul B. Oppenheimer, a treating physician
Board-certified in anesthesiology. Both physicians are associates of Franklin Park Physical
Medicine, Whitehall, OH.
In a March 22, 2010 disability certification, Dr. Gibbons advised that appellant was
totally disabled beginning March 18, 2010. He estimated that appellant would return to work on
April 1, 2010.
In a March 29, 2010 attending physician’s report (Form CA-20), Dr. Oppenheimer listed
that appellant sustained a work injury on January 21, 2010 when he slipped on a mat and twisted
while falling. He diagnosed groin and left hip strains and checked “yes” to the question of
whether the condition was employment related. Dr. Oppenheimer noted March 22, 2010 as the
first date of treatment with total disability began January 21, 2010. He wrote “unknown” to the
question of when appellant would be able to return to work.
In disability certificates dated April 2 and 9, 2010, Dr. Oppenheimer indicated that
appellant was unable to work for the period April 2 through 24, 2010.
In an April 12, 2010 report, Dr. Gibbons related that appellant sustained an injury at work
on January 21, 2010 and has been treated at Franklin Park Physical Medicine since
March 22, 2010. Appellant related significant lumbar spine range of motion including groin area
and low back pain. Diagnoses included lumbosacral strain/sprain, left hip strain “has not
clinically reached the level of function to return to work.”
By letter dated April 26, 2010, OWCP informed appellant that the evidence of record was
insufficient to establish total disability due to the accepted employment injury beginning
March 27, 2010. It advised him as to the medical information required to support his claim.
Appellant was given 30 days to provide the requested information.
Following the April 26, 2010 letter from OWCP, appellant submitted additional
wage-loss compensation claims for April 10 to 23, April 24 to May 7 and May 8 to June 4, 2010
and medical evidence.

2

Dr. Gibbons’ credentials are not in the record and cannot be verified.

2

In an April 19, 2010 attending physician’s form, Dr. Gibbons noted the injury history and
reported brief physical findings. Diagnoses included groin and left hip strain and lumbosacral
strain/sprain. Dr. Gibbons checked “yes” that the diagnosed conditions were employment
related. He noted the period of total disability as beginning January 21, 2010 and that it was
undetermined as to when appellant would be able to return to work.
In disability certificates dated April 23, May 5 and 14, 2010, Dr. Oppenheimer listed that
appellant was disabled from working for the period April 24 to May 24, 2010.
On May 4, 2010 Dr. Vincent K. Cho, a treating Board-certified family practitioner,
indicated that appellant had been disabled from work as a result of his employment injury from
January 29 to February 8, 2010. He indicated that appellant “may return to work on
[February] 9, [20]10, after that until [February] 14, [20]10 he is to do sit down work only” due to
the lack of information about his preinjury work duties.
In a May 19, 2010 report, Dr. Oppenheimer noted appellant’s January 21, 2010
employment injury and that his primary complaints had been left hip and groin pain. He opined
that appellant’s physical capacity was limited as a result of the employment injury.
On June 8, 2010 OWCP received disability certificates from Drs. Gibbons and
Oppenheimer indicating that appellant was totally disabled from working for the period May 14
to June 14, 2010.
In an attending physician’s reports dated May 19 and 26, 2010, Dr. Oppenheimer,
checked “yes” to the question of whether the diagnosed conditions were employment related, but
provided no diagnosis on the form. He indicated that appellant was currently totally disabled and
it was unknown as to a return to work date.
In a June 7, 2010 attending physician’s report, Dr. Gibbons checked “yes” to the question
of whether the diagnosed conditions were employment related, with no diagnoses noted on the
form. He noted that appellant continued to be totally disabled with an undetermined return to
work date.
By decision dated June 14, 2010, OWCP denied appellant’s claim for wage-loss
compensation beginning March 27, 2010.
In a July 5, 2010 attending physician’s form, Dr. Gibbons noted that appellant slipped
and fell on January 21, 2010 and diagnosed left superolateral acetabular degeneration with
suspected paralabral cyst formation and capsulitis. He checked “yes” to the question of whether
the diagnosed conditions were employment related. Dr. Gibbons noted July 7, 2010 as the date
appellant was anticipated to return to work. In an attached disability certificate, he noted the
period of total disability as March 26 to July 6, 2010 with a return to limited duty on
July 7, 2010.
In a July 11, 2010 letter, appellant’s counsel requested a telephonic hearing, which was
held on November 5, 2010.

3

Therefore, OWCP received a June 21 and 28, 2010 attending physician’s reports, a
June 14, 2010 disability certificate, a June 14 to 28, 2010 and June 29, 2010 report from
Dr. Gibbons and a June 30, 2010 report and July 9, 2010 disability certificate releasing appellant
to four hours of work on July 13, 2010 from Dr. Oppenheimer. Dr. Gibbons diagnosed left
superolateral acetabular degeneration with suspected paralabral cyst formation and capsulitis and
checked “yes” to the question of whether the diagnosed conditions were employment related.
No date for a return to work was listed.
On June 29, 2010 Dr. Gibbons diagnosed labral degeneration with small cyst adjacent to
the superolateral acetabular, a chronic tear and mild capsulitis based on a review of a June 8,
2010 magnetic resonance imaging (MRI) scan. He opined that a definite return to work dated
could not be established, but that a return on July 21, 2010 might be reasonable.
On June 30, 2010 Dr. Oppenheimer noted that appellant’s groin, left hip and low back
pain has persisted despite treatment and recommended referral for pain management. He noted
that a June 8, 2010 MRI scan revealed labral degeneration with small cyst adjacent to the
superolateral acetabular, a chronic tear and mild capsulitis. Dr. Oppenheimer related that
appellant’s physical capacity would be limited based on the MRI scan findings.
In attending physician’s reports dated July 20 to August 2, 2010, Dr. Gibbons indicated
that appellant could return to light-duty work on July 7, 2010.
In an August 2, 2010 disability certificate, Dr. Gibbons noted total disability from
July 16, 2010 with a release to return to work of August 3, 2010. On an August 4, 2010
disability certificate, he noted August 4, 2010 as the date appellant could return to work.
In an August 21, 2010 attending physician’s report, Dr. Gibbons noted the period of total
disability as January 21 to July 6, 2010 and partial disability as July 7 to August 2, 2010.
Dr. Gibbons, in disability certificates dated August 16 and 30, 2010, noted that appellant
was totally disabled on August 11, 13, 16 and 20, 2010 and could return to work on August 12,
14, 17, 19 and 21, 2010.
In a September 8, 2010 disability certificate, Dr. Oppenheimer indicated that appellant
was totally disabled due to pain on September 1, 3 and 4, 2010 and could return to work on
September 7, 2010.
On November 5 and 8, 2010 OWCP received July 19, 2010 report from Dr. Chu and an
August 24, 2010 report from Dr. Gibbons.
On July 19, 2010 Dr. Chu related that appellant had been disabled from working during
the period January 29 to February 8, 2010 as a result of the accepted hip and groin strains
sustained on January 21, 2010. He indicated that appellant returned briefly to work and then
stopped because of the pain. Dr. Chu stated that appellant’s last visit was on March 2, 2010 and
that he had placed appellant off work until March 17, 2010.
On August 24, 2010 Dr. Gibbons opined that appellant’s disability was directly related to
the accepted January 21, 2010 employment injury. He related that appellant’s progression of
4

symptoms was the reason for his disability from work. Dr. Gibbons noted that a June 8, 2010
MRI scan clarified appellant’s symptoms based on the findings of a superolateral acetabulum
cyst paralabral, capsulitis and chronic tear with scarring. In concluding, he opined that these
“degenerative processes contributed to progressively more severe pain and disability” resulting
in appellant’s inability to work.
By decision dated January 12, 2011, an OWCP hearing representative affirmed the denial
of appellant’s claim for wage-loss compensation beginning March 27, 2010.3
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his claim by the weight of the evidence.5 For each period of disability
claimed, the employee has the burden of establishing that he was disabled for work as a result of
the accepted employment injury.6 Whether a particular injury causes an employee to become
disabled for work and the duration of that disability, are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.7
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.8 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to his federal
employment, but who nonetheless has the capacity to earn the wages he was receiving at the time
of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.10 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his employment, he is entitled to compensation for any loss of wages.

3

The Board notes that, following the January 12, 2011 hearing representative’s decision, OWCP received
additional evidence. However, the Board may only review evidence that was in the record at the time OWCP issued
its final decision. See 20 C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003); M.B., Docket No. 09-176 (issued
September 23, 2009).
4

5 U.S.C. §§ 8101-8193.

5

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
6

See Amelia S. Jefferson, supra note id.; see also David H. Goss, 32 ECAB 24 (1980).

7

See Edward H. Horton, 41 ECAB 301 (1989).

8

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

5

To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).11 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.12
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.13
ANALYSIS
OWCP accepted appellant’s claim for left hip and groin strains as a result of the
January 21, 2010 employment injury. Appellant filed claims for wage-loss compensation for the
period March 27 through June 4, 2010. It is his burden of proof to establish the claimed period
of employment-related disability. On April 26, 2010 OWCP advised appellant of the evidence
needed to establish his claim. However, he did not submit sufficient reasoned medical evidence
to establish that his disability beginning March 27, 2010 was causally related to his accepted left
hip and groin strains. Appellant did not submit a narrative medical report in which treating
physician explained how his disability was related to the accepted January 21, 2010 employment
injury.
Appellant submitted form reports from both Drs. Gibbons and Oppenheimer advising that
he was totally disabled as of January 21, 2010 with an unknown or undetermined return to work
date. Dr. Gibbons released appellant to light-duty work on July 7, 2010. The record also
contains reports referencing the accepted January 21, 2010 employment injury and diagnosing
conditions including lumbosacral sprain/strain, left hip strain, labral degeneration with small cyst
adjacent to the superolateral acetabular, a chronic tear and mild capsulitis. None of the reports
are sufficient to support appellant’s claim as neither physician provided a narrative opinion
exploring the relationship of his inability to work on the dates in question to the accepted
conditions. The reports do not constitute rationalized medical opinion as the physicians did not
address how disability was due to the accepted employment injury nor were there any detailed
physical findings. The Board notes that OWCP has not accepted the conditions of lumbosacral
sprain/strain, labral degeneration with small cyst adjacent to the superolateral acetabular, a
chronic tear and mild capsulitis as caused or aggravated by the January 21, 2010 employment
injury. No explanation was given by either physician as to how these additional diagnosed
conditions were caused or aggravated by the January 21, 2010 employment injury other than
11

A.D., 58 ECAB 149 (2006).

12

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

13

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

noting they were found on an June 8, 2010 MRI scan and supported appellant’s symptoms. The
Board has held that medical conclusions unsupported by rationale are of little probative value.14
As neither physician provided any supporting rationale for their opinions that the disability was
employment related, these reports are insufficient to establish appellant’s claim for disability.
Appellant also submitted disability certificates from Drs. Gibbons and Oppenheimer
placing him off work beginning March 18, 2010 with a return to light-duty work on July 7, 2010.
Following his return to work, both physicians reported intermittent periods of disability from
August 11 through September 4, 2010. However, neither Dr. Gibbons nor Dr. Oppenheimer
addressed the cause of appellant’s disability and therefore these disability notes/forms are
insufficient to support appellant’s claim for disability. Medical evidence which offers no opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.15 Furthermore, neither physician provided findings on examination in the
disability certificates. Generally, findings on examination are needed to justify a physician’s
opinion that an employee is disabled from work.16 As these certificates contain no findings on
examination or opinion regarding the cause of disability, they are insufficient to support
appellant’s claim that his disability was employment related.
The reports from Dr. Chu’s reports predate appellant’s claimed period of disability.
Without reasoned medical evidence supporting that appellant had employment-related disability
during the period in question, he has not met his burden of proof to establish his claim for
wage-loss compensation beginning March 27, 2010.
An award of compensation may not be based on surmise, conjecture or speculation.17
Neither the fact that appellant’s condition became apparent during a period of employment nor
his belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.18 Causal relationship must be established by
rationalized medical opinion evidence.19 As appellant failed to submit such evidence, OWCP
properly denied his claim for compensation for beginning March 27, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

Willa M. Frazier, 55 ECAB 379 (2004).

15

Willie M. Miller, 53 ECAB 697 (2002).

16

Laurie S. Swanson, 53 ECAB 517 (2002).

17

D.I., 59 ECAB 158 (2007); D.E., 58 ECAB 448 (2007); Paul E. Thams, 56 ECAB 503 (2005).

18

G.T., 59 ECAB 447 (2008); V.W., 58 ECAB 425 (2007); Ronald K. Jablanski, 56 ECAB 616 (2005).

19

Roy L. Humphrey, 57 ECAB 238 (2005); Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss compensation
beginning March 27, 2010 causally related to his accepted left hip and groin strains.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2011 is affirmed.
Issued: January 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

